UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6138


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMOND O’NEIL PARKER, a/k/a Neil,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:99-cr-70054-NKM-9)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demond O’Neil Parker, Appellant Pro Se.   Anthony Paul Giorno,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Demond     O’Neil    Parker       appeals    the    district   court’s

order denying relief on his motion for reduction of sentence, 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                United States v. Parker, No.

6:99-cr-70054-NKM-9 (W.D. Va. Jan. 5, 2012).                   We dispense with

oral   argument     because    the     facts   and     legal    contentions    are

adequately    presented   in     the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2